Mr. Justice Graves delivered the opinion of the court. Abstract of the Decision. 1. Negligence, § 90*-—when contributory negligence is a bar to recovery. Where one is injured because of his own negligent and unlawful act, he cannot recover damages of another who may also have been negligent. 2. Cabbiebs, § 476*—when evidence insufficient to sustain judgment for plaintiff in action for injuries received while attempting to board train. In an action by a prospective passenger on a railway train for damages for personal injuries alleged to have resulted from a trapdoor not properly equipped with latches over the steps of a vestibule door falling upon him as he was attempting to board the train, it being undisputed that the train was then in motion, where the preponderance of the evidence showed that the vestibule door was-open and the trapdoor was down and that the plaintiff lost his hold and was thus injured, held that a judgment for the plaintiff could not be sustained.